Citation Nr: 0829876	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Official records confirm that the veteran had active service 
from December 1956 to December 1958; the veteran contends 
that he had active service through December 1959.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) ) in 
San Diego, California.  The Board Remanded the appeal in 
August 2007.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2006. 


FINDINGS OF FACT

1.  The veteran's service medical records were apparently 
destroyed by fire at the records holding facility.

2.  Private medical evidence dated from 1976 through 1990 
contradict the veteran's assertions that he had back and neck 
problems ever since his service discharge in 1958 or 1959.

3.  Clinical records establish that the veteran incurred a 
current cervical disorder as the result of a motor vehicle 
accident sustained in 2000.

4.  The preponderance of the evidence is against a finding 
that the veteran incurred any current back or neck disorder 
in service.


CONCLUSIONS OF LAW

1.  The veteran did not incur a current neck disorder in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


2.  The veteran did not incur a current back disorder in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has experienced back and neck 
problems since he sustained injuries to the back and neck in 
a 1958 accident in service.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's July 2003 claims, the 
RO issued a June 2004 letter which advised the veteran of the 
criteria for service connection, among other information.  It 
is clear that the veteran understood the types of evidence he 
should identify, as he identified several private providers.  
VA sought records from identified providers.  The veteran 
himself sought records from some providers, and has submitted 
the envelopes showing that the requests for records could not 
be delivered.  

The RO attempted to obtain the veteran's service medical 
records, but no records have been located.  The veteran has 
been notified that his records cannot be located, and has 
provided additional argument as to why the unavailability of 
these records requires a decision in his favor.  
Communications to the RO establish that, if there was any 
defect in the notice to the veteran, the veteran nevertheless 
obtained personal knowledge of the criteria for service 
connection and the types of evidence required to substantiate 
his claims.  The veteran also wrote to a member of Congress 
about his appeal, and the Member of Congress initiated an 
inquiry on the veteran's behalf.  

Following issuance of a statement of the case in November 
2005, the Board Remanded the claim in August 2007.  The 
veteran obtained and submitted additional clinical records.  
The claims were thereafter readjudicated in May 2008.  While 
the notices provided do not include any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information. 

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of his 
claim.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran has submitted envelopes reflecting 
that mail could not be delivered to additional providers whom 
the veteran has testified have moved and cannot be located or 
who have died.  Records from the veteran's providers during 
his incarceration have been obtained.  Records from the 
Social Security Administration (SSA) have been obtained.  

The RO was initially notified in June 2004 that the veteran's 
official service medical records could not be located, and 
may have been burned in a fire at the records storage 
facility in 1973. The veteran was notified.  At his hearing, 
the veteran testified that he himself had made efforts to 
obtain official service medical records or other official 
records, and that he had been unsuccessful in obtaining 
records just as VA was.  As discussed further, below, the 
clinical evidence contradicts the veteran's assertions that 
he had back and neck pain on a chronic basis, or on a 
continuous basis, following his service.  Given the 
persuasive evidence unfavorable post-service medical 
evidence, it would be fruitless to conduct additional 
attempts to obtain the service medical records.  Further 
efforts to obtain the records are not required.  38 U.S.C.A. 
§ 5103A(b).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, the 
clinical evidence reveals no medical evidence or suggestion 
that the veteran has a back or neck disorder which might be 
related to his service.  Rather, the evidence contradicts the 
veteran's assertions that he has back or neck pain which is 
related to his service, and clearly and persuasively also 
establishes that the neck disorders for which the veteran has 
required medical treatment were sustained in a post-service 
motor vehicle accident.  

There is no competent evidence that the veteran has a back or 
neck disorder which may be associated with his military 
service.  There is no medical evidence suggesting a nexus.  
Further, the veteran's statements as to continuity of 
symptomatology lack credibility, given the specific medical 
records for nearly 15 of the 30 years intervening between the 
veteran's service discharge and the first medical diagnosis 
of any back or neck disorder.  Moreover, the Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis, 
which would include certain back and neck disorders.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

In this case, the veteran argues that a service immunization 
certificate which includes a July 1959 date of vaccination 
establishes that the veteran remained in service beyond the 
December 1958 discharge date shown on the Certificate of 
Service issued by the National Personnel Records Center.  The 
veteran contends that he incurred an injury to the head and 
neck during late 1958 when he fell down two flights of stairs 
in about November 1958 at a barracks in San Francisco.  He 
has testified that his treatment for the injuries received in 
that accident continued through 1959.  

As noted above, the veteran's service medical records are 
presumed destroyed in the fire at NPRC and are not available 
for review.  In a case such as this, where service medical 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Because the service 
medical records are not available for review, the Board 
assumes, for purposes of this decision, although without so 
conceding, that the veteran incurred the injury he has 
alleged and that he was not discharge until 1959, as he 
alleges.

The veteran contends that symptoms of neck and back pain 
continued following the injury in service until the disabling 
current back and neck disorders were diagnosed.  There is no 
other evidence of record which links a current neck or back 
disorder to the veteran's service.  The veteran does contend 
that he was seen by chiropractors following service for 
treatment of his neck and back pain, and he testified that 
those records were unavailable for a variety of reasons, 
primarily because that treatment was so long ago that the 
providers died or can no longer be located.  

The Board notes that the veteran may establish a nexus 
between the alleged injury in service by establishing 
chronicity, that is, by demonstrating that he had a chronic 
disease in service and by demonstrating that he has the same 
disorder.  38 C.F.R. § 303(b) (chronicity and continuity are 
separate, alternative methods for establishing the second and 
third elements of service connection) (see Savage, supra, 10 
Vet. App. at 495).  Evidence of chronicity must generally be 
medical evidence unless the evidence relates to a condition 
as to which under case law of the United States Court of 
Appeals for Veterans Claims (Court) lay observation is 
competent.  

In this case, it has been assumed, as noted above, that the 
veteran sustained in-service injury in 1958.  Nevertheless, 
the clinical records establish that no medical diagnosis of a 
head or neck disorder was assigned until more than 30 years 
had elapsed after the veteran's service.  No post-service 
provider has opined or advised the veteran that he has a back 
or neck disorder related to his service, nor does the veteran 
so allege.  In the absence of diagnosis of any neck or back 
disorder until more than 30 years later, the medical evidence 
does not establish chronicity.  38 C.F.R. § 3.303(b) 
(chronicity is established if the claimant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present current manifestations of the same disease, which 
generally requires medical evidence).  Id; Savage, supra.

Even though there is no medical evidence or opinion to show 
that a head or neck disorder the veteran has now is the same 
disorder he had in service, so as to establish a nexus of the 
current disorder to service through chronicity, the veteran 
may establish the requisite nexus by demonstrating continuity 
of symptomatolgy, which may be demonstrated through lay 
statements.  The Board notes that the regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The earliest private medical records which have been located 
begin in 1976.  Records obtained by VA from SSA establish 
that L.E. McC, MD, provided treatment to the veteran 
beginning in 1976 and for nearly 20 years thereafter.  Dr. 
McC's records fail to disclose any treatment of, diagnosis 
of, or complaints of head or neck pain during the period from 
1976 through 1990.  Dr. McC's records fail to disclose any 
notation that the veteran was being separately treated by a 
chiropractor for any neck or back complaint.  

Dr. McC's records specifically reflect that the veteran 
reported from 1981 through 1990 that he had no chronic 
complaints.  Dr. McC's records reflect that the veteran 
consistently reported that his significant past medical 
history was limited to a tonsillectomy and adenoidectomy 
(T&A) in 1945 and a history of hypertension.  Dr. McC's 
records establish that the veteran did not advise Dr. McC of 
any history of treatment of back or neck pain prior to 1976.  
Thus, contemporaneous clinical evidence from 1975 through 
1990, a period of 15 years, directly contradicts the 
veteran's report that he had back and neck problems "ever 
since" his service.  

Moreover, the veteran's 1993 and 1994 applications for SSA 
disability benefits disclose that the veteran did not report 
that he had back and neck pain or a back or neck disorder, 
although the veteran did report complaints of pain and 
weakness in the left arm.  No diagnosis other than 
hypertension was assigned by SSA.  The Board finds omission 
of any complaints of neck or back pain from these SSA 
benefits applications quite significant.  This evidence 
contradicts the veteran's assertions as to continuity on the 
basis of either treatment or continuity of manifested, but 
not diagnosed, symptoms. 

Despite the veteran's contention that the continuity of 
symptoms of neck and back pain following service establishes 
a nexus between current neck and back disorders and an injury 
the veteran sustained in service, the record is devoid of 
supporting evidence for that contention.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (absence of any medical records 
of complaints of or a diagnosis or treatment of a disorder 
for many years after service is probative evidence against 
the claim).

A lay person is competent to report readily observable 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Although a lay person is competent to present such 
evidence, the Board is responsible to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In this case, the veteran's statements and testimony that he 
had back and neck pain after service resulting from a fall in 
service are contradicted by numerous entries in persuasive 
medical evidence of record, and the veteran's lay statements 
as to the continuity of symptomatology are not credible.  

Among other examples of the contradictory facts reported by 
the veteran is Dr. McC's March 1990 notation that the veteran 
reported that he was knocked unconscious for several days in 
1955 (prior to the veteran's 1956 service induction) in a 
football game.  The veteran reported that the football injury 
resolved with no residual symptoms.  

In contrast to the facts reported to Dr. McC, in July 1994, 
during neurologic examination, the veteran reported to RES, 
MD, that the veteran had incurred a head injury about 38 
years earlier while in the military.  The veteran reported 
that, although he was unconscious for six days and paralyzed 
for over a month, he recovered completely.  In November 1994, 
during examination for Social Security disability evaluation 
purposes, the veteran reported that he sustained neck trauma 
while playing college football, and later had head trauma 
"with a history suggesting spinal shock" in 1970 from a fall.  

The veteran has consistently reported that, at some time in 
his life, as early as 1955 or as late as 1970, he sustained 
an injury which rendered him unconscious for a period of 
time.  The veteran consistently reported that he recovered 
from this injury without known residuals.  The inconsistent 
reporting of the events to different providers through the 
years casts doubt on the accuracy and reliability of the 
veteran's recollection that he sustained a fall which 
resulted in a period of unconsciousness in service.  Another 
key fact that differs between the veteran's reports over the 
years and the veteran's statements and testimony in support 
of his appeal is that the veteran now reports that he had 
back and neck pain continuously "ever since" service.  The 
veteran's prior statements to other providers disclose that 
he consistently recovered that he recovered completely from 
the injury that rendered him unconscious.  

The inconsistencies between the various reports about an 
episode that rendered the veteran unconscious and the 
veteran's consistent reports, prior to his VA claim, that he 
recovered completely from that injury demonstrate that the 
veteran's statements for VA claims purposes are not credible.  
Because the veteran's lay statements about the continuity of 
his symptomatology are not credible, those statements do not 
serve as an adequate factual basis to establish a nexus 
between an injury alleged to have occurred in 1958 in service 
and a neck or back disorder diagnosed in 1990 or thereafter.

Having determined that the veteran's statements and testimony 
that he had either continuing treatment for or continuing but 
untreated symptoms of neck and back pain following service, 
are not credible, VA will, nevertheless, determine whether 
there is any medical evidence which establishes, or even 
suggests,  that the degenerative thoracic spondylosis might 
be related to the veteran's service.  The evidence of record 
further reflect that there is no notation by any provider 
which suggests that the veteran's thoracic spondylosis, 
diagnosed in 1990 on the basis of radiologic examination, or 
in any way relates that injury to the veteran's military 
service or to a reported injury with loss of consciousness.  

The veteran contends that he was told in service that he 
would have problems resulting from that injury all the rest 
of his life, but he does not contends that any post-service 
provider has expressed such an opinion.  In the absence of 
any medical evidence or opinion in the past thirty years that 
the veteran a current neck or back disorder as a result of 
his service, and, given the persuasive medical evidence that 
there was no continuity of symptomatology, the Board finds 
that VA examination to determine the etiology of the thoracic 
spondylosis diagnosed in 1990 is not required.  See McLendon, 
supra.  

The Board also notes that a current cervical spine disorder 
and a current lumbar spine disorder are diagnosed, in 
addition to the diagnosis of a thoracic spine disorder 
diagnosed in 1990.  However, the medical evidence clearly and 
persuasively establishes that the cervical spine disorder and 
the lumbar spine disorder arose following a motor vehicle 
accident in 2000.  The cervical and lumbar disorders were not 
present prior to 2000, and arose from that intercurrent 
injury.  

The primary evidence which establishes that a cervical spine 
disorder was not present prior to the intercurrent injury 
sustained in 2000 involves clinical records related to the 
veteran's neurologic evaluation in 1994.  During the 1994 
evaluation, the veteran underwent multiple magnetic resonance 
imaging (MRI) examinations.  After MRI examination of the 
cervical spine in July 1994 discloses no basis for the 
veteran's left arm pain, the veteran underwent MRI of the 
left axilla.  He also underwent electroconduction examination 
in July 1994 to determine the cause of the left hand pain.  
This series of evaluations establishes that the no cervical 
spine disorder was present in 1994.  Radiologic examination 
conducted in July 2000, following a motor vehicle accident, 
establishes that a central disc herniation at C5-C6 was 
present.  Comparison of reports of radiologic and MRI 
examinations prior to July 2000 with the reports in July 2000 
and after demonstrates that degenerative changes in the 
cervical spine noted in 2000 did not have an onset prior to 
1994.  

The clinical evidence of record also reveals that the veteran 
did not undergo diagnostic examination of the lumbar spine 
during his treatment under Dr. McC from 1976 and thereafter, 
and did not undergo diagnostic examination of the lumbar 
spine in 1993 or 1994 in connection with applications for SSA 
disability benefits.  This is persuasive, weighty evidence 
that the veteran did not complain of back pain and that no 
low back disorder was diagnosed or suspected.  The absence of 
diagnostic examinations of the lumbar spine prior to 2002, 
more than 40 years after the veteran's discharge, is 
persuasive evidence that the veteran did not have chronic or 
continuous lumbar pain following his service discharge.

The Court has stated that the fact that a condition or injury 
occurred in service alone is not enough to meet the criteria 
for service connection; rather, there must be a current 
disability resulting from the condition or injury sustained 
in service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
It would be fruitless to make further attempts to obtain 
records of the veteran's reported in-service treatment in 
1958 and 1959.  The Board has assumed, for purposes of this 
decision, that the veteran sustained an injury in service.  
Confirmation that the veteran incurred a head or neck injury 
in service would not assist him to establish the credibility 
of his contentions that he had continuity of symptoms 
thereafter, and thus would not alter the analysis of his 
claim or the outcome of the decision.  

The Board notes that the lengthy evidence of record includes 
numerous medical notations which have not been discussed 
above.  However, these records have not been discussed at 
length because none of the records present post-service 
evidence favorable to the veteran's contention that he 
complained of, had symptoms of, was treated for, or was 
diagnosed as having any back or neck disorder prior to 1990.  
For example, private treatment records dated in 1998 through 
1999 reflect that the veteran was treated for a stroke in 
1993 and had fallen five times in 1998 and 1999.  A diagnosis 
of "drop attacks" was assigned for these falls.  These 
records do not establish that the veteran had any back or 
neck disorder prior to 1990, and do not establish that a 
cervical spine or lumbar spine disorder was present prior to 
July 2000, although the records present evidence of post-
service, intercurrent injuries after July 1994 but prior to 
July 2000 which might be etiologically related to the onset 
of those cervical and back disorders after 1994.  

Records of treatment the veteran received from 1999 to 2005, 
during incarceration, have been obtained.  In particular, 
those records reflect that the veteran complained of back and 
neck problems.  Those records also establish that the veteran 
complained of increased neck pain following a motor vehicle 
accident in 2000.  The records disclose that the veteran 
underwent surgical treatment of a herniated cervical disc in 
April 2001.  However, those records do not include any 
notations which substantiate the veteran's assertions that he 
had neck and back symptoms continuously following service, 
nor does any notation linking a back or neck disorder to any 
incident or injury prior to 1994.  The Board is unable to 
find any other evidence which might be favorable to the 
veteran's claim.  As the preponderance of the evidence is 
against the claim, further discussion of the unfavorable 
evidence is not required.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  
 

ORDER

The appellant for service connection for a neck disorder is 
denied.

The appeal for service connection for a back disorder is 
denied.  





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


